DETAILED ACTION
Claims 1-12 are pending.
Claims 4-5 and 10-11 have been withdrawn.
Claims 1-3, 6-9, and 12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of CN 202010887217.4 has been received.  No English translation has been received.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on January 20, 2022, is acknowledged.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At this point in time, the examiner recommends --Reducing a Number of Commands Transmitted to a Co-processor by Merging Register-Setting Commands having Address Continuity--.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:
On page 24, line 6, insert --wherein-- after the comma for improved grammar/readability.
Claim 9 is objected to because of the following informalities:
In line 1, insert a colon after “wherein”.
Claim 12 is objected to because of the following informalities:
In line 1, insert a colon after “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, line 1, both instances of “the number of commands”.  The examiner recommends replacing both instances of “the” with --a--.
In line 1 of each of claims 2-3 and 6, “the number of commands”, not only because claim 1 lacks basis for this number, but also because there are two numbers in claim 1, line 1.  Please amend to clarify which is being referred to?
In claim 6, on page 26, line 2, “the setting value”.  Multiple setting values are previously set forth on page 25, line 24.
In claim 12, on page 28, line 1, “the setting value” for similar reasons.
Claims 2-3 and 6 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craik et al., U.S. Patent No. 8,854,385 (herein referred to as Craik).
Referring to claim 1, Craik has taught a method for reducing the number of commands, adapted for reducing the number of a plurality of register setting commands, the method comprising:
a) generating a plurality of original register setting commands by a central processor (see column 18, lines 5-8.  These commands include parameters that are inherently registered in the graphics processor.  For instance, each draw command would ultimately set corresponding locations in a frame buffer (shown in FIG.2A).  These locations are registers because they register pixel information to control display pixels.  Note that a processor (CPU) carries out the generation, followed by other processing before sending commands to the GPU in FIG.2A, “Provide…” step.  Also, see column 2, lines 6-33), wherein each of the original register setting commands is adapted to set at least one bit of at least one register of a co-processor (the registers of the frame buffer inherently include at least one bit so as to control the corresponding pixel in the desired manner), the original register setting commands comprise a plurality of first original register setting commands (see column 18, lines 5-8), and a plurality of setting targets of the first original register setting commands have address continuity (see column 18, lines 5-27.  The commands are interpreted as having address continuity if they write to non-overlapping locations such that the data to be displayed appears one after another without overlap.  For instance, in the example given, the three commands result in “text 2” being displayed at (x,y) coordinates [0,0] to [0,50], “text 3” being displayed at coordinates [0,100] to [0,150], and “text 1” being displayed at coordinates [0,200] to [0,250].  Thus, one follows/succeeds the others in continuous fashion.  Alternatively, repeated instructions that generally write to the frame buffer (register) as a whole can be said to have address continuity, as the instructions are continuously writing to the same memory structure (even if individual locations written to differ));
b) merging the first original register setting commands to generate at least one merged register setting command by the central processor (see the 3rd step in FIG.2A, and column 18, lines 17-20); and
c) transmitting the at least one merged register setting command to the co-processor by the central processor (see FIG.2A, and note that after the merging, the processor provides the graphics processor (co-processor) 720 with the merged command).
Referring to claim 2, Craik has taught the method for reducing the number of commands according to claim 1, wherein the co-processor comprises a graphic processor (FIGs.2A-B, graphics processor 720), and the at least one register is configured to store at least one drawing parameter (from column 18, lines 5-27, the parameters are all related to DrawText instructions, which draw information to the display.  As such, the pixel information registered by the frame buffer as a result of such instructions includes drawing parameters).
Claim 7 is mostly rejected for similar reasons as claim 1.  Furthermore, Craik has taught a co-processor, comprising at least one register (which is/are set by the claimed commands).  See FIG.2B, co-processor 720 includes at least one register (frame buffer 290).
Claim 8 is rejected for similar reasons as claim 2.

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, U.S. Patent No. 8,520,016, and Craik.
Referring to claim 1, Hsu has taught a method for reducing the number of commands, adapted for reducing the number of a plurality of register setting commands, the method comprising:
a) generating a plurality of original register setting commands (see FIG.6, 504), wherein each of the original register setting commands is adapted to set at least one bit of at least one register of a co-processor (see FIG.6 and column 5, lines 31-35.  The mul and mov instructions both set a portion (at least one bit) of register r1 in a graphics processor register file 518), the original register setting commands comprise a plurality of first original register setting commands (see FIG.6, 504), and a plurality of setting targets of the first original register setting commands have address continuity (again, both instructions 504 in FIG.6 write to the same destination register r1.  Thus, they have address continuity));
b) merging the first original register setting commands to generate at least one merged register setting command (see FIG.6); and
c) transmitting the at least one merged register setting command to the co-processor (see FIGs.5-6.  Unfolded instructions 504 are merged by folding mechanism 500 and the resulting folded instructions are transmitted to the pixel shader 502 of the graphics processor).
d) Hsu has not taught that the generating, merging, and transmitting are performed by a central processor.  However, Craik has taught such a concept, where the entirety of the graphics processor is not involved in the merging (see FIG.2A and column 2, lines 6-33, where a processor in addition to the GPU executes instructions to carry out the merging).  The examiner notes that where the folding mechanism 500 is executed (CPU versus GPU versus somewhere else) amounts to a rearrangement of parts, and is not a patentable distinction absent a demonstration by applicant of the criticality of the folding/merging mechanism being executed by the CPU (see MPEP 2144.04, including section VI(C)).  Graphics processors generally work on a highly parallel, graphics-intensive workload.  Instruction folding is more of a general purpose task that would be better suited for a CPU.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu such that the generating, merging, and transmitting are performed by a central processor.
Referring to claim 2, Hsu, as modified, has taught the method for reducing the number of commands according to claim 1, wherein the co-processor comprises a graphic processor (FIG.5, where a pixel shader 502 is part of a graphics processor), and the at least one register is configured to store at least one drawing parameter (from FIG.6, rgb is a known color parameter.  Additionally, any instruction executed by a pixel shader can be said to provide a drawing parameter).
Claim 7 is mostly rejected for similar reasons as claim 1.  Furthermore, Craik has taught a co-processor, comprising at least one register (which is/are set by the claimed commands).  See FIG.5, registers 518, which are in the co-processor.
Claim 8 is rejected for similar reasons as claim 2.

Examiner Note
The examiner notes the two distinct grounds of rejection based on two different primary references.  The second is based on a more traditional interpretation of “register”, whereas the first appears to be more in line with applicant’s overall disclosed invention.  As such, both Craik and Hsu are deemed the best prior art for different reasons.

Allowable Subject Matter
Claims 3, 6, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ronen, 2002/0087955, has taught fusing two simple dependent instructions (see FIGs.2-3);
Gschwind, WO 2013/144733, has taught merging two instruction that share the same target register (see FIG.6 and its description.  Also see the abstract);
Smith, 2010/0315431, has taught combining instructions related to overlapping objects (see abstract);
Toda, 2009/0086265, has taught a printer driver that combines drawing instructions;
Persson, WO 2011/134942, has taught receiving and buffering commands to that a batch may be sent to a GPU at once (see abstract); and
Pahlavan, 2010/0268813, has taught a timer module that may combine remote drawing commands into a smaller number of commands (see paragraph [0470]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183